Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The RCE (Request for Continued Examination) filed 1/31/22 has been entered.

3.	The Information Disclosure Statement filed 1/31/22 has been entered.

4.	The following is an examiner’s statement of reasons for allowance: The amendment filed 9/8/21 and the Examiner’s amendment from 11/1/21 together placed the application into condition for allowance by incorporating into the independent claims the necessary features to distinguish over the prior art of record.  Applicant then filed an RCE to consider the IDS (Information Disclosure Statement) on 1/31/22.  After reviewing the IDS and updating the search, nevertheless, the features combined of amended independent claims 1 (method), 22 (apparatus), and 26 (non-transitory medium) are not set forth in the prior art of record.  
The amended claims, from the Notice of Allowance mailed on 11/1/21, are herein repeated below:
1.	(Currently Amended) A computer implemented method performed by one or more servers of a first provider, comprising:
for a second provider that hosts a first user interface and a second user interface accessible via the Internet, accessing the first user interface via the Internet, wherein: 
the second provider is independent from the first provider; and
each of the first user interface and the second user interface is a web page or other transactional user interface;
determining which of a plurality of button objects in the first user interface is a first button object that causes an item associated with the first button object to appear in [[a ]]the second user interface
determining, from the plurality of button objects, a set of candidate first button objects in the first user interface, the set of candidate first button objects associated with a set of candidate items for the item;
determining, from the plurality of button objects, a set of candidate second button objects in the first user interface;
executing, by performing simulated human interaction with the set of candidate second button objects, a set of candidate second user interfaces of the second provider; 
storing a set of respective initial states of the set of candidate second user interfaces;
for each candidate first button object of the set of candidate first button objects:
performing the simulated human interaction with the candidate first button object;
refreshing the set of candidate second user interfaces; [[and]]
for each candidate second user interface of the set of candidate second user interfaces, modifying candidate rankings of the candidate first button object and the candidate second user interface based on whether a difference between a respective initial state of the candidate second user interface and a current state of the candidate second user interface has a correlation to a candidate item in the set of candidate items associated with the candidate first button object; and
based on the candidate rankings, determining:
the first button object from the set of candidate first button objects; 
the second user interface from the set of candidate second user interfaces; and
a second button object of the set of candidate second button objects that executed the second user interface;
obtaining metadata of the first button object, the second user interface, and the second button object;
generating, based on the metadata, integration code that, as a result of execution of the integration code by a client device, causes the client device to add another item from another first user interface of the second provider to the second user interface in response to user interaction with an interface object displayed on the client device, wherein adding the other item to the second user interface facilitates a transaction between a user of the client device and the second provider; and 
providing the integration code to the client device to cause the client device to add the item by causing the client device to:
access the other first user interface;
identify, within the other first user interface, another first button object and another second button object, the other first button object associated with the item; and
perform the simulated human interaction with the other first button object.
2.	(Previously Presented) The computer implemented method of claim 1, wherein the correlation to the candidate item is a value of the candidate item increased at least by an amount associated with a geographic region associated with the client device.
3.	(Original) The computer implemented method of claim 1, wherein:
the computer implemented method further comprises providing, to the client device, an application that includes at least one interface object; and
the client device, as a result of execution of the application, executes the integration code in response to interaction with the at least one interface object.
4.	(Previously Presented) The computer implemented method of claim 1, further comprising: 
determining an additional interface object in the first user interface; and
prior to performing the simulated human interaction with the first candidate button object, performing the simulated human interaction with the additional interface object.
5-21.	(Cancelled) 
22.	(Currently Amended) A system of a first provider, comprising: 
one or more processors; and
memory including executable instructions that, if executed by the one or more processors, cause the system to:
for a second provider that hosts a first interface and a second interface accessible via the Internet, access the first interface via the Internet, wherein:
the second provider is independent from the first provider; and
the first interface and the second interface are ones of a web page or other transactional user interface;
determine a set of first candidate control objects in [[a ]]the first interface
determine a set of second candidate control objects in the first interface, the set of second candidate control objects associated with a set of candidate items;
perform simulated human interaction with the set of first candidate control objects to execute a set of candidate second interfaces of the second provider; 
for each second control object of the set of second candidate control objects:
perform the simulated human interaction with the second candidate control object;
refresh the set of candidate second interfaces; and
for each candidate second interface of the set of candidate second interfaces, if a difference between an initial state and a current state of the candidate second interface has a correlation to a candidate item in the set of candidate items associated with the second candidate control object, modify rankings of the second candidate control object;
based on the rankings, determine:
the second control object from the set of second candidate control objects; and 
the second interface from the set of candidate second interfaces;
generate, metadata of the second control object and the second [[user ]]interface, integration code that, as a result of execution by a client device, causes the client device to add an item from another first user interface of the second provider to the second [[user ]]interface in response to user interaction with an interface object displayed on the client device, wherein adding the other item to the second interface facilitates a transaction between a user of the client device and the second provider; and 
provide the integration code to the client device to cause the client device to:
access another first interface with another second control object; and
perform the simulated human interaction with the other second control object to add the item to the second interface.
23.	(Previously Presented) The system of claim 22, wherein the correlation to the candidate item is a value of the candidate item modified at least by an amount associated with a geographic region associated with the client device.
24.	(Previously Presented) The system of claim 22, wherein:
the executable instructions further include instructions that further cause the system to provide, to the client device, an application that includes at least one interface object; and
the client device, as a result of execution of the application, executes the integration code in response to interaction with the at least one interface object.
25.	(Currently Amended) The system of claim 22, wherein the executable instructions further include instructions that further cause the system to: 
determine an additional interface object in the first interface; and
perform the simulated human interaction with the additional interface object prior to causing the system to perform the simulated human interaction with the second control object[[,]]. 
26.	(Currently Amended) A non-transitory computer readable storage medium storing thereon executable instructions that, if executed by one or more processors of a computer system of a first provider, cause the computer system to at least:
for a second provider, independent from the first provider, that hosts a first user interface and a second user interface accessible via the Internet, access the first user interface via the Internet, wherein each of the first user interface and the second user interface is a web page or other transactional user interface; 
identify a first button object in [[a ]]the first user interfacethe second user interface
determine a set of first candidate button objects in the first user interface, the set of first candidate button objects associated with a set of candidate items for the item;
determine a set of second candidate button objects in the first user interface;
execute, by performing simulated human interaction with the set of candidate second button objects, a set of candidate second user interfaces of the second provider; 
for each candidate first button object of the set of candidate first button objects:
perform the simulated human interaction with the candidate first button object;
refresh the set of candidate second user interfaces; and
for each candidate second user interface of the set of candidate second user interfaces, increase candidate rankings of the candidate first button object and the candidate second user interface if a difference between an initial state and a current state of the candidate second user interface has a correlation to a candidate item in the set of candidate items associated with the candidate first button object;
based on the candidate rankings, determining:
the first button object from the set of candidate first button objects; and
the second user interface from the set of candidate second user interfaces;
obtain metadata of the first button object and the second user interface;
generate, based on the metadata, integration code that, as a result of execution by a client device, causes the client device to add another item from another first user interface of the second provider to the second user interface in response to user interaction with an interface object displayed on the client device, wherein adding the other item to the second user interface facilitates a transaction between a user of the client device and the second provider; and 
provide the integration code to the client device to cause the client device to:
access the other first user interface;
identify, within the other first user interface, another first button object and another second button object, the other first button object associated with the other item; and
perform the simulated human interaction with the other first button object.
27.	(Previously Presented) The non-transitory computer readable storage medium of claim 26, wherein the correlation to the candidate item is a value of the candidate item increased at least by an amount associated with a geographic region associated with the client device.
28.	(Previously Presented) The non-transitory computer readable storage medium of claim 26, wherein:
the executable instructions further include instructions that further cause the computer system to provide, to the client device, an application that includes at least one interface object; and
the client device, as a result of execution of the application, executes the integration code in response to interaction with the at least one interface object.
29.	(Previously Presented) The non-transitory computer readable storage medium of claim 26, wherein the executable instructions further include instructions that further cause the computer system to: 
determine an additional interface object in the first user interface; and
perform the simulated human interaction with the additional interface object prior to causing the computer system to perform the simulated human interaction with the candidate first button object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174